Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 August 2021 and 08 February 2022 were filed and are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido et al (US 2017/0174919).
Kido et al disclose the following claimed features:
Regarding claims 1, 6 and 7,  a liquid discharging apparatus/method (Figures 1-5) comprising: a container (Figure 2) containing a liquid composition containing water (paragraph [0030]), an organic solvent (paragraph [0030]), and  a polyurethane resin (paragraphs [0030], [0047], [0063], [0065]); and a discharging head (Figure 5) including: an individual liquid chamber (6) including a circulation flow path (52, 53) through which the liquid composition circulates (paragraphs [0240], [0241]); and a nozzle (4) through which a liquid droplet of the liquid composition is discharged, the nozzle communicating with the individual liquid chamber (6), wherein a solid content of the polyurethane resin in the liquid composition is 7% by mass or greater but 20.0% by mass or less (paragraph [0150]).
Regarding claim 2, wherein the polyurethane resin comprises at least one selected from the group consisting of polycarbonate polyurethane resins and polyester poly urethane resins (paragraph [0065]).
Regarding claim 3, wherein a glass transition temperature of the polycarbonate polyurethane resins is -10 degrees C or lower but -30 degrees C or higher, and a glass transition temperature of the polyester polyurethane resins is 50 degrees C or higher but 60 degrees C or lower (paragraphs [0058], [0059]).
Regarding claim 4, wherein the discharging head further includes: a pressure sensor configured to detect a pressure of the liquid composition; and a circulation speed control unit configured to control a circulation speed of the liquid composition to adjust the pressure of the liquid composition to a target pressure (Figure 12, paragraphs [0281], [0283]). 
Regarding claim 5, wherein the circulation speed control unit controls the circulation speed of the liquid composition to be higher when a detected value of the pressure sensor is lower than the target pressure (Figure 12, paragraphs [0281], [0283]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853